 

 

 

uNITED sTATEs DisTRICT CouRT

sooTHERN DIsTRiCT oF NEW YoRK
__________________ ___ _~..~~~X

ERIC L. HoFFsTEAD, z g

Piaintiff, ; §

- `L".

' L`Q

V. do ,_J

C-) 22

ARAMARK CoRRECTIONAL sERvICEs, z OPINION AND ORDER §§

LLC; DONNA BLACKl\/IAN, Aramark : 0 §

C<>mmissary supervisor; sHENELLE MosLEY, : 18 CV 2381 (VB) § §§

z §

.§’ 3

§§

0 o

Aramark Worl<er; MANAL MENDOZA,
Aramark Food Service Director; and LEANDRO

DIAZ, Deputy Commissioner,
Defendants. .
x

Briccetti, J.:
Plaintiff Eric L. Hoffstead, proceeding pro _s_e and i_n f_Qan_a p@p§_ris_, brings this action
against defendants Aramark Correctional Services, LLC, Donna Blacl<man, Shenelle Mosley,
Manal l\/lendoza, and Leandro Diaz under 42 U.S.C. § 1983, claiming defendants violated his
Eighth Amendment and Thirteenth Amendment rights.l Liberally construed, plaintiffs

complaint also asserts a claim under the Fourteenth Amendment.2

Now pending is defendants’ motion to dismiss the complaint pursuant to Rule lZ(b)(6).

(Doc. #24).3

Plaintiff sued Aramark Correctional Services, LLC, as “Aramark Correctional Services”

l

and Shenelle Mosley as “Shenelle.”
Plaintiff has not alleged any basis for his Thirteenth Amendment claim. Therefore, the

2
Coult dismisses it.
On December l(), 2018, the Couit deemed the motion fully submitted and unopposed.

3
(Doc. #34).

F or the reasons set forth below, the motion is GRANTED. However, plaintiff is granted
leave to file an amended complaint solely as to his Fourteenth Amendment conditions of
confinement claim, in accordance with the instructions below.

The Court has subject matterjurisdiction pursuant to 28 U.S.C. § 1331.

BACKGROUND

For the purpose of ruling on the motion to dismiss, the Court accepts as true all wella
pleaded factual allegations in the complaint and draws all reasonable inferences in plaintiffs
favor, as set forth below.

Plaintiff alleges in November 2017 he was a “Detainee awaiting sentencing” at
Westchester County Jail (“WCJ”). (Doc. #2 (“Compl.”) at 2).4 Drawing all reasonable
inferences in plaintiff s favor, for purposes of this motion the Court assumes plaintiff was a
pretrial detainee rather than a convicted prisoner.

Plaintiff alleges he is allergic to apples, turkey, tomatoes, and soy. Plaintiff alleges
Aramark staff nonetheless served him such food items, resulting in “constant trips to sick call”-
at least three to four times a week. (Compl. at 4). Plaintiff claims that because defendants
exposed him to such allergens, he became lightheaded, and experienced extreme itching, loss of
hair, weight fluctuation, and skin damage. Plaintiff also attached to his complaint a November
28, 20l7, medical record showing he was diagnosed with allergic conjunctivitis, folliculitis, and
seborrhea.

Plaintiff alleges on November l6, 2017, Donna Blackman admitted to giving plaintiff

c‘what the kitchen calls a scratch patty.” (Compl. at 4). Plaintiff alleges Aramark refused to

 

4 “Compl. at ___” refers to page numbers automatically assigned by the Court’s Electronio
Case Filing system.

disclose the ingredients of a scratch patty, but also that the scratch patty l\/ls. Blackman gave him
contained turkey and soy, to which he was allergic. l\/loreover, according to plaintiff, kitchen
staff claimed to be giving him chicken patties, but they looked the same as the turkey scratch
patties.

ln addition, attached to plaintiffs complaint is a grievance dated February 25, 2018, in
which plaintiff states there was an apple on his tray touching his other foods, and that when he
told a non-party correction officer about it, the correction officer refused to construe it as an
“ongoing” problem. (Compl. at 15). An assistant warden reviewed plaintiffs appeal of the
grievance coordinator’s decision (which plaintiff did not attach). The assistant warden stated:
“Aramark is well aware of your food allergies and should not have included applesauce with
your meal. However, . . . all staff members who viewed your tray did state that the applesauce
did not come into contact with any other foods on your tray.” (M. at 14). Thus, the assistant
warden upheld the portion of plaintiffs grievance to the extent it stated he was supplied a tray
with food he was allergic to and denied the grievance to the extent plaintiff claimed applesauce
came into contact with other foods on his tray.

Plaintiff claims he stopped eating out of fear that the food he was being served contained
allergens. Plaintiff alleges “there are days when l starve.” (Compl. at 5).

DISCUSSION

I. Standard of Review

In deciding a Rule lZ(b)(G) motion, the Court evaluates the sufficiency of the operative
complaint under the “two-pronged approach” articulated by the Supreme Coult in Ashcroft v.
lg_b_al, 556 U.S. 662, 679 (2009). First, plaintiffs legal conclusions and “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements,” are not entitled to

the assumption of truth and are thus not sufficient to withstand a motion to dismiss. E. at 678;
Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well~pleaded
factual allegations, a court should assume their veracity and then determine whether they
plausibly give rise to an entitlement to relief.” Ashcroft v. lgbal, 556 U.S. at 679.

4 To survive a Rule 12(b)(6) motion, the allegations in the complaint must meet a standard
of“plausibility.” Ashcroft v. lgbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,
564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Igbal, 556 U.S. at 678. “The plausibility standard is not akin to a
‘ probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted
unlawfully.” l_d. (quoting Bell Atl. Corp. v. Twomblv, 550 U.S. at 556).

ln considering a motion to dismiss, “a district court may consider the facts alleged in the
complaint, documents attached to the complaint as exhibits, and documents incorporated by
reference in the complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir.
2010). The Court may nevertheless consider a document not incorporated by reference if the
complaint “‘relies heavily upon its terms and effect,’ thereby rendering the document ‘integral’
to the complaint.” _I_c_i_. (quoting Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006)).
The Court may also consider matters of which judicial notice may be taken. Leonard F. v. lsr.
Disc. Bank ofN.Y., 199 F.3d 99, 107 (2d Cir. 1999).

The Court must liberally construe submissions of prl se litigants and interpret them “to
raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d
471, 474 (2d Cir. 2006) (per curiam) (internal quotation omitted) (collecting cases). Applying

the pleading rules permissively is particularly appropriate when, as here, a _r_)_rQ § plaintiff alleges

civil rights violations. _S_e_e_ Sealed Plaintiffv. Sealed Defendant, 537 F.3d 185, 191 (2d Cir.
2008). “Even in a pr_o §§ case, however . threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.” Chavis v. Chappius, 618 F.3d
162, 170 (2d Cir. 2010) (internal quotation marks and citation omitted). Nor may the Court
“invent factual allegations” plaintiff has not pleaded. l_d.

II. Personal Involvement

Defendants argue plaintiff fails sufficiently to allege the personal involvement of
Shenelle Mosley, Manal Mendoza, or Leandro Diaz.

The Court agrees.

To state a Section 1983 claim, plaintiff must allege defendants’ personal involvement in
an alleged deprivation of plaintiffs constitutional rights. §§ Spavone v. N.Y. State Dep’t of
Corr. Servs., 719 F.3d 127, 135 (2d Cir. 2013). In other words, plaintiff“must plead that each
Government-official defendant, through the official’s own individual actions, has violated the
Constitution.” Ashcroft v. Igbal, 556 U.S. at 676.

A plaintiff may satisfy the personal involvement requirement by alleging one of the
following:

(1) the defendant participated directly in the alleged constitutional violation, (2) the

defendant, after being informed of the violation through a report or appeal, failed

to remedy the wrong, (3) the defendant created a policy or custom under which

unconstitutional practices occurred, or allowed the continuance of such a policy or

custom, (4) the defendant was grossly negligent in supervising subordinates who
committed the wrongful acts, or (5) the defendant exhibited deliberate indifference

to the rights of inmates by failing to act on information indicating that
unconstitutional acts were occurring

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (internal quotation omitted).5 Moreover,
because Section 1983 liability cannot be predicated on a theory of respondeat superior, se_e Citv
of Canton v. Harris, 489 U.S. 378, 385 (1989), “[t]he bare fact that [a defendant] occupies a high
position in the . . . prison hierarchy is insufficient to sustain [a] claim.” Colon v. Coughlin, 58
F.3d at 874.

Plaintiff fails to make any factual allegations against Mosley, Mendoza, or Diaz. Indeed,
plaintiff only generally alleges throughout his complaint that “Aramark’s staff’ and “kitchen
staff’ served him food to which he was allergic. (§_e_e, g&, Compl. at 4). Plaintiffs only
allegation against a specific defendant concerns Donna Blackman and, as discussed below, that
allegation is insufficient to state a claim against her.

Accordingly, plaintiffs Fourteenth Amendment claim against Mosley, Mendoza, and
Diaz is dismissed.

111. Conditions of Confinement Claim

Plaintiff fails plausibly to allege a Fourteenth Amendment conditions of confinement

claim against Donna Blackman, as his allegations fail to satisfy either the objective or the Lns_

@ prong of a Fourteenth Amendment claim.

 

5 After Ashcroft v. Igbal, district courts within this Circuit have been divided as to whether
claims alleging personal involvement under the second, fourth, and fifth of these factors remain
viable. §§ Marom v. Citv ofNew York, 2016 WL 916424, at *15 (S.D.N.Y. l\/Iar. 7, 2016),
reconsideration granted i_r_r part a_r_rd denied i_n part, 2016 WL 5900217 (S.D.N.Y. July 29, 2016).
The Second Circuit has yet to resolve this dispute. E. However, the Court need not resolve this
issue, because plaintiff does not plausibly allege defendants l\/losley, Mendoza, or Diaz were
personally involved in a violation of plaintiff s constitutional rights pursuant to any of the five
Colon factors.

Plaintiff will be provided copies of all unpublished opinions cited in this decision. §_ee
Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).

As noted above, the Court construes plaintiff s complaint to allege he was a pretrial
detainee when the events alleged in the complaint occurred. Deliberate indifference claims
brought by pretrial detainees are analyzed under the Due Process Clause of the Fourteenth
Amendment, rather than under the Eighth Amendment, because “[p]retrial detainees have not
been convicted of a crime and thus ‘may not be punished in any manner-~neither cruelly and
unusually nor otherwise.”’ Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (quoting gm

Hasty, 490 F.3d 143, 168 (2d Cir. 2007) (alterations in original), rev’d gm other grounds s_ub

 

w Ashcroft v. lgbal, 556 U.S. 662 (2009)).

To state a deliberate indifference claim, plaintiffs allegations must satisfy two prongs:
an objective prong and a r_n_en_s reg prong. Darnell v. Pineiro, 849 F.3d at 29. Namely, plaintiff
must plausibly allege “that the challenged conditions were sufficiently serious,” and defendants
“acted with at least deliberate indifference to the challenged conditions.” I_d.

To plead the objective prong, a pretrial detainee must plausibly allege the challenged
conditions, “either alone or in combination, pose[d] an unreasonable risk of serious damage to
his health.” Darnell v. Pineiro, 849 F.3d at 30 (quoting Walker v. Schult, 717 F.3d 119, 125 (2d
Cir. 2013)). “There is no ‘static test’ to determine whether a deprivation is sufficiently serious;
instead, ‘the conditions themselves must be evaluated in light of contemporary standards of
decency.”’ lgi_. (quoting Blissett v. Coughlin, 66 F.3d 531, 537 (2d Cir. 1995)).

To plead the w ga prong, a pretrial detainee must plausibly allege “that the
defendant-official acted intentionally . . . , or recklessly failed to act with reasonable care to
mitigate the risk that the condition posed . . . even though the defendant-official knew, or should
have known,” of the risk. Darnell v. Pineiro, 849 F.3d at 35. The Fourteenth Amendment’s

mens g prong “is defined objectively” and “can be violated when an official does not have

 

subjective awareness that the official’s acts (or omissions) have subjected the pretrial detainee to
a substantial risk of harm.” l_d,

The Constitution “require[s] that prisoners be served nutritionally adequate food that is
prepared and served under conditions which do not present an immediate danger to the health
and well being of the inmates who consume it.” Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir.
1983) (per curiam) (internal quotation omitted). The denial of a medically~prescribed diet may
be a constitutional violation if that denial results in a sufficiently serious medical condition. §§
Houston v. Schriro, 2013 WL 4457375, at *7 (S.D.N.Y. Aug. 20, 2013) (collecting cases).

Plaintiffs claim against Blackman fails the objective prong because plaintiff alleges only
that Blackman admitted to once giving plaintiff a scratch patty, Plaintiff fails to allege this one
occasion led to a serious medical condition. Moreover, plaintiff fails to satisfy the m_er_r_§ @
prong because plaintiff fails to allege Blackman knew or should have known of plaintiffs food
allergies or that she knew or should have known she was serving plaintiff food that was
inconsistent with his diet.

Accordingly, plaintiffs Fourteenth Amendment conditions of confinement claim against
Blackman is dismissed
IV. Monell Claim

Defendants argue plaintiff fails to state a claim against Aramark under Monell v.
Department of Social Services, 436 U.S. 658 (1978).

The Court agrees.

Under _MBH, a municipality is liable under Section 1983 only “when execution of a

government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts

may fairly be said to represent official policy, inflicts the [plaintiffs] injury.” Monell v. Dep’t of
Soc. Servs., 436 U.S. at 694.
As a private entity performing a public function, Aramark is properly subject to a Monell

claim. See, e.g., Torres v. Aramark Food, 2015 WL 9077472, at *6 (S.D.N.Y. Dec. 16, 2015)

 

(holding Aramark was a state actor subject to constitutional claims “[b]ecause providing food to
inmates is a public function” and the plaintiffs allegations related to the meals Aramark
provided to prisoners) (internal citation omitted).

To assert a Section 1983 claim against Aramark, plaintiff must allege the existence of an
official policy or custom that caused him injury, and a causal connection between that policy or
custom and the deprivation of a constitutional right. §_e_e_ J ones v. Town of East Haven, 691 F.3d
72, 80 (2d Cir. 2012). A plaintiff may satisfy the “policy or custom” requirement by alleging
one of the following: (i) “a formal policy officially endorsed by the municipality”; (ii) “actions
taken by government officials responsible for establishing the municipal policies that caused the
particular deprivation in question”; (iii) “a practice so consistent and widespread that, although
not expressly authorized, constitutes a custom or usage of which a supervising policy-maker
must have been aware”; or (iv) “a failure by policymakers to provide adequate training or
supervision to subordinates to such an extent that it amounts to deliberate indifference to the
rights of those who come into contact with the municipal employees.” Brandon v. City of New
Xg)_r_l__<, 705 F. Supp. 2d 261, 276-77 (S.D.N.Y. 2010) (internal citations omitted).

Plaintiff fails to allege any facts suggesting the existence of an official policy or custom
under any of the above four factors, or any facts suggesting an official policy or custom caused
the deprivation of a constitutional right.

Accordingly, plaintiffs Monell claim against Aramark is dismissed.

 

V. Leave to Amend

Rule 15(a)(2) of the Federal Rules of Civil Procedure instructs that courts “should freely
give leave” to amend a complaint “when justice so requires.” Liberal application of Rule 15(a)
is warranted with respect to mg § litigants, who “should be afforded every reasonable
opportunity to demonstrate that [they have] a valid claim.” Matima v. Celli, 228 F.3d 68, 81 (2d
Cir. 2000) (internal quotation omitted). District courts “should not dismiss [a 913 § complaint]
without granting leave to amend at least once when a liberal reading of the complaint gives any
indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.
2000) (internal quotation omitted).

However, the Court may properly deny leave to amend for “futility of amendment.”
Ruotolo v. Citv ofNew York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371
U.S. 178, 182 (1962)). This is true even when a plaintiff is proceeding p_rg Y. §_ee_> w
lncorporated Village of Patchogue, 826 F.3d 631, 633 (2d Cir. 2016) (citing Cuoco v. Moritsugu,
222 F.3d at 112). “An amendment to a pleading is futile if the proposed claim could not
withstand a motion to dismiss pursuant to [Rule] 12(b)(6).” Lucente v. Int’l Bus. l\/Iachs. Corp.,
310 F.3d 243, 258 (2d Cir. 2002) (citation omitted).

Here, because a liberal reading of plaintiffs complaint indicates a valid Fourteenth
Amendment claim might be stated, and because plaintiff has not previously amended his
complaint, the Court grants plaintiff leave to file an amended complaint and replead _Qr_rly his
Fourteenth Amendment conditions of confinement claim, to the extent he can do so clearly,

concisely, truthfully, and plausibly.

10

To the greatest extent possible, plaintiffs amended complaint must address the
deficiencies identified in this Opinion and Order and must:

1. describe all relevant events, stating the facts that support plaintiff ’s case including

 

what each individual defendant did or failed to do;

2. include a more chronological and clear explanation of what health issues he
attributes to the food at WCJ and the basis for that conclusion;

3. include any details he may provide regarding why he believes Aramark or any of
its employees gave him food that was inconsistent with his dietary restrictions;

4. include any facts regarding the existence of an official Aramark policy or custom
that caused the deprivation of a constitutional right;

5. give the dates and times of each relevant event or, if not l<nown, the approximate
date and time of each relevant event; and

6. describe how each defendant’s acts or omissions violated plaintiff ’s rights and
describe the injuries plaintiff suffered as a result of those acts or omissions.

Essentially, the body of plaintiffs amended complaint must tell the Court: who violated
his federally protected rights; what facts show that his federally protected rights were violated;
when such violation occurred; where such violation occurred; and why plaintiff is entitled to
relief.

Finally, the amended complaint will completely replace, not supplement, the existing
complaint. Therefore, plaintiff must include in the amended complaint §§ information
necessary for his claims. However, plaintiff is directed to include in his amended complaint
only those facts and documents he believes plausibly support a violation of his constitutional

ri ghts.

11

CONCLUSION

The motion to dismiss is GRANTED. However, plaintiff is granted leave to file an
amended complaint solely as to his Fourteenth Amendment conditions of confinement claim, in
accordance with the instructions above.

Plaintiff shall file his amended complaint by no later than April 25, 2019, and shall utilize
the amended complaint form attached hereto. If plaintiff fails to do so, the Coult may deem
plaintiff to have abandoned his case and may dismiss the case for failure to prosecute or failure
to comply with a Court order. Fed. R. Civ. P. 4l(b).

The Clerk is instructed to terminate the motion. (Doc. #24).

The Court certifies pursuant to 28 U.S.C. § l915(a)(3) that any appeal from this order
would not be taken in good faith, and therefore i_n _f<)r_rma pa_ugeLis status is denied for the purpose
of an appeal. §_e_§ Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: March 22, 2019
White Plains, NY

SO ORDERED:

\/M

Vincent L. Briccetti
United States District Judge

 

12

 

 

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT or NEW YORI<

 

 

No.
Write the full name of each plaintiff (To be filled out by clerk's Office)
AMENDED _
~against- COMPLAINT

(Prisoner)

 

Do you Want a jury trial?
[] Yes [] rio

 

 

 

Write the full name of each defendant lf you cannot fit the
names of all of the defendants in the space provided, please
write "see attached" in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section lV.

 

 

NOT|CE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of
an individual's birth; a minor’s initia|s; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev.5/6/16

 

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if l<nown. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
”B/'vens" action (against federal defendants).

l:l Violation of my federal constitutional rights

l:l Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information Attach additional pages if necessary.

 

First Name |\/liddle initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a |awsuit.

 

Prisoner lD # (if you have previously been in another agency’s custody, please specify each agency
and the lD number (such as your DlN or NYSlD) under which you were held)

 

Current Place of Detention

 

institutional Acidress

 

County, City State Zip Code
III. PRISONER STATUS

indicate below Whether you are a prisoner or other confined person:

l:l Pretrial detainee

l:l Civilly committed detainee

l:l lmmigration detainee

f:l Convicted and sentenced prisoner
[:l Other;

 

Page 2

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant if the correct
information is not provided, it could delay or prevent service of the complaint on the defendant
l\/ial<e sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current lob Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Tit|e (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First i\lame Last Name Shield #

Current iob Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current lob Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 

 

 

 

 

 

 

 

 

 

INJURIES=

if you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, l certify to the best of my l<noWledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, Will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

l understand that ifl file three or more cases While l am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, l may be denied in forma pauperis status in
future cases.

l also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if l have not exhausted administrative remedies as required

I agree to provide the Clerl<'s foice With any changes to my address I understand that my
failure to keep a current address on file With the Clerl<'s Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint Attach additional pages if necessary. if seeking to
proceed without prepayment of fees, each plaintiff must also submit an lFP application

 

 

Dated Plaintiff's Signature

 

First Name l\/iiddie initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which l am delivering this complaint to prison authorities for mailing:

Page 6

